Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 1 of 240

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

Inre: Chapter 11

HERMELL PRODUCTS, INC. : Case No. 21-20284(jjt)
Debtor

 

HERMELL PRODUCTS, INC.

Movant

WINSOR FEDERAL SAVINGS AND LOAN

ASSOCIATION

THE BUSINESS BACKER, LLC,

UNITED STATES SMALL BUSINESS

ADMINISTRATION

STATE OF CONNECTICUT ECONOMIC AND

COMMUNITY DEVELOPMENT

Respondents : March 25, 2021

 

EMERGENCY MOTION FOR PRELIMINARY AND FINAL ORDERS
AUTHORIZING DEBTOR TO USE CASH COLLATERAL

AND GRANTING ADEQUATE PROTECTION
Pursuant to 11 U.S.C. §§ 361, 362, and 363 and Fed. R. Bankr. P. 4001 and 9014, the

debtor, Hermell Products, Inc. (the ““Debtor’’), debtor and debtor-in-possession, hereby moves
the Court for: (i) an order authorizing the use of cash collateral and granting adequate protection
on a preliminary basis; (ii) scheduling a final hearing on this motion; (iii) after holding such final
hearing, for an order authorizing the Debtor to use cash collateral and granting adequate

protection on a final basis; and (iv) granting related relief.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 2 of 240

As set forth below, the use of cash collateral is emergently necessary to prevent
immediate and irreparable loss or damage being caused to the Debtor and its Estate. If
immediate authorization to use cash collateral is not provided, the Debtor will have to cease
operations immediately, causing the business to be closed and otherwise destroyed as a going
concern.

In support hereof, the Debtor respectfully states as follows:

INTRODUCTION

Li On March 25, 2021 (the “Petition Date’’), the Debtor filed a voluntary petition
for relief under Subchapter V of Chapter 11 of the United States Bankruptcy Code (the
“Code’’). Pursuant to § 1184 of the Code, the Debtor continues to operate its business and
manage its properties, affairs, and assets as debtor-in-possession. No examiner or committee

has been appointed in this case. A Subchapter V trustee is expected to be appointed in this case.

2D This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this Court
for this case and this motion pursuant to 28 U.S.C. § 1408 and 1409. The basis for relief
requested herein is 11 U.S.C. §§ 105, 361, 363, 503, and 507, and Fed. R. Bankr. P. 4001 and

9014.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 3 of 240

BACKGROUND

3; The Debtor is 52 year old business that produces but not limited to back health
products, cervical and neck pain products, bandages, arm and leg pain orthopedic products,
pregnancy and maternity care products, home health care patient products, mobility care

products and accessories, wellness products and retail supplies.

4, The Debtor operates offices and manufacturing facility of approximately 14,710

square feet located at 9 Britton Drive, Bloomfield, CT, 06002 (the “Property”).
Corporate Structure

3 The Debtor is an “S” Corporation. The management of the Debtor is vested in its
sole owner Ronald Pollack. The Management team consists of BettyAnn Cuozzo, Kristine

Jarinka and Seida Velic.

6. The Debtor is lessor of the Property pursuant to a seven year lease agreement
(the “Lease”’) entered into between the Debtor and The Bloomfield Property Group

LLC. Of 40 Callender Road, Watertown, CT. The lease runs through August 31, 2027.

Events Leading to Bankruptcy Filing

Le In the last four years Hermell Products Inc. lost key employees to retirement and
unexpected death. The loss of these key employees caused a negative effect on sales and

business.

8, In addition, the Debtor suffered significant losses in 2020 year-to-date due to the

current global pandemic, as described below.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 4 of 240

9, Governor Lamont issued Executive Order No. 7 on March 10, 2020, a declaration
of public health and civil preparedness emergencies, proclaiming a state of emergency
throughout the State of Connecticut as a result of the coronavirus disease 2019 (““COVID-19”)
outbreak in the United States and confirmed spread in Connecticut.

10. COVID-19 is a respiratory disease that spreads easily from person to person and
may result in serious illness or death. The World Health Organization has declared the COVID-
19 outbreak a pandemic.

11. To reduce the spread of COVID-19, the United States Centers for Disease Control
and Prevention and the Connecticut Department of Public Health recommended implementing
community mitigation strategies to increase containment of the virus and to te down the
transmission of the virus which resulted in delay in obtaining raw materials, reduetion-in
purchase orders and temporary layoffs of employees or reduction of hours.

12. Since March 2020, as a result of COVID-19 and the loss of key employees, the
Debtor has suffered a severe reduction in revenue and ability to operate.

The D r’ ital Str r

13. The Debtor was also approved for emergency COVID-19 assistance in 2020. It
received a Paycheck Protection Program loan in the approximate amount of $122,048.82, and
a United States Small Business Administration (“SBA”) Economic Injury Disaster Loan in the
approximate amount of $150,000.00. The SBA loan is secured by a UCC-1 filing. These
loans allowed the Debtor to retain its existing employees and keep the door open during the
pandemic. In addition the Debtor has utilized certain secured lines of credit through Windsor
Federal Savings and Loan Association which are currently in the approximate amount of

$325,000.00.

 
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 5 of 240

DEBTOR’S REQUEST T E_ CASH COLLATERAL
14. Upon information and belief, the following parties-in-interest may claim an
interest in the Debtor’s “cash collateral,” as that term is defined by Bankruptcy Code § 363(a):
a. Windsor Federal Savings and Loan Association
b. The Business Backer;
c. The U.S. Small Business Administrator.

d. State of Connecticut Department of Economic and Community
Development

15! The parties-in-interest listed above, which may hold alleged secured interests in
the Debtor’s cash collateral, are collectively referred to as the “Claimants”.

16. By this motion, the Debtor seeks (a) the scheduling, pursuant to Fed. R. Bankr. P.
4001, of a preliminary hearing on this motion (the “Preliminary Hearing”) on or before April 1,
2021; (b) at the Preliminary Hearing, the entry of a preliminary order in the form attached hereto
(the “Preliminary Order”) authorizing the Debtor to use cash collateral in accordance with the
budget annexed hereto as Exhibit A (the “Budget’’) and granting adequate protection to parties
claiming an interest in the Debtor’s cash collateral; (c) the scheduling, pursuant to Fed. R. Bankr.
P. 4001, of a final hearing on this motion (the “Final Hearing’) within approximately twenty-one
(21) days of the commencement of this Chapter 11 case; (d) the establishment of certain notice
procedures for the Final Hearing; and (e) at the Final Hearing, the entry of a final order (the
“Final Order”, together with the Preliminary Order, the “Cash Collateral Order”) authorizing the
Debtor to use cash collateral in accordance with the Budget and granting adequate protection to

parties claiming an interest in the Debtor’s cash collateral.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 6 of 240

LEGAL BASIS FOR RELIEF
17. Bankruptcy Code § 363(e) provides that: “on request of an entity that has an

interest in property used . . . or proposed to be used by a debtor-in-possession, the court . . . shall

prohibit or condition such use .. . as is necessary to provide adequate protection of such
interest,”

18. Bankruptcy Code § 361 sets forth the forms of adequate protection, which include
periodic cash payments, additional liens, replacement liens, and other forms of relief. The focus
of the requirement is to protect a secured creditor from diminution in the value of its interest in
the particular collateral during the period of use. See In re Kain, 86 B.R. 506, 513 (Bankr. W.D.
Mich. 1988); Delbridee v. Production Credit Assoc. and Federal Land Bank, 104 B.R. 824 (E.D.
Mich. 1989); In re Leduemere Land Corp., 116 B.R. 338, 343 (Bankr. D. Mass. 1990).

19, To the extent the Claimants’ loans are secured by duly perfected non-avoidable
liens in the Debtor’s “cash collateral”, as such term is defined under Bankruptcy Code § 363(a),
§ 363(c)(2) requires that the Claimants consent to, or this Court authorize, the Debtor’s use of
such property.

20. By this Motion, the Debtor seeks to use cash collateral on a preliminary basis
from the date of the hearing on this Motion through April 15, 2021 (the “Preliminary Cash
Collateral Period”) and on a final basis until July 16, 2021 to pay actual, necessary, ordinary
course operating expenses.

Zi, Subject to the terms and conditions proposed herein, the Debtor is requesting that
the Court grant the following pursuant to, and subject to, Bankruptcy Code §§ 361, 362, 363,
503 and 507, as adequate protection for any diminution in value of collateral resulting from the

Debtor’s use of cash collateral:
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 7 of 240

22. In exchange for the continued use of cash collateral by the Debtor, and as further
adequate protection for the Claimants’ interests therein, and in addition to the provisions of

Bankruptcy Code § 552(b), the Debtor grants the Claimants, in accordance with Bankruptcy
Code §§ 361(2), 363(c), and 363(e), senior security interests (the “Replacement Liens”) in, and

liens upon, to attach to the same validity, extent, and priority that the Claimants possess as to
said liens on the Petition Date, but only to the extent the amount of their respective secured
position erodes in value, all personal property and real estate now owned, or hereafter created or
acquired or generated by the Debtor, whether existing prior to the Petition Date or coming into
being or in the possession of the Debtor thereafter including, without limitation, all of the
Debtor’s accounts, inventory, general intangibles, trademarks, licenses, contract rights, insurance
proceeds or refunds, tax refunds, chattel paper, documents, instruments and securities,
machinery, equipment, and all proceeds, products, rents and profits of all of the foregoing,
whether acquired through the use of cash collateral, or from the extension of post-petition
financing (“DIP Assets”). Notwithstanding anything else in the Preliminary Order to the
contrary, nothing therein shall grant the Claimants a Replacement Lien in claims and/or causes
of actions arising under Bankruptcy Code, Chapter 5.

23: The liens of the Claimants and any Replacement Liens, and any priority to which
the Claimants may be entitled or become entitled under Bankruptcy Code § 507(b) shall forever
be subject to: (i) amounts payable pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the
Clerk of the Court; (ii) liens for taxes owed to governmental entities, including sales and
withholding taxes to the extent such liens have priority over the liens and Replacement Liens of
the Claimants under applicable non-bankruptcy law; (iii) the allowed administrative claims of
attorneys and other professionals retained by the Debtor in this Chapter 11 case pursuant to

Bankruptcy Code § 327 and accrued during the Preliminary Cash Collateral Period of up to
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 8 of 240

$20,000.00; and (iv) amounts due and owing to the Debtor’s employees for post-petition wages,

accrued during all cash collateral periods not to exceed the priority amount of said claims

pursuant to Bankruptcy Code § 507(a)(4) (collectively, items (i) through (iv) are referred to as
(the “Carve Outs”).

24. The Debtor submits that the use of cash collateral on the terms and conditions set
forth herein is necessary to preserve and maximize the value of the Debtor’s estate. The Debtor
submits that unless the use of cash collateral is authorized on an emergency preliminary basis, in
the amounts and for the purposes specified herein, its estate will suffer immediate and irreparable
harm.

2D: Adequate protection is not expressly defined in the Bankruptcy Code, except by
the implications of the example of adequate protection listed in Bankruptcy Code § 361.
Resolution Trust Corp. v. Swedeland Dev. Group, Inc. (In re Swedeland Dey. Group, Inc.), 16
F.3d 552, 564 (3d Cir. 1994). The focus of the adequate protection requirement is to preserve
the secured creditor’s position at the time of the bankruptcy filing and to protect the secured
creditor from diminution in the value of its collateral during the reorganization process. Jn re
Continental Airlines, Inc., 154 B.R. 176, 180-81 (Bankr. D. Del. 1993).

26. Thus, the Replacement Liens described above are intended to preserve the
Claimants’ positions at the time of the bankruptcy filing.

2h; Without the use of cash collateral, the Debtor will be unable to pay the necessary

and operating expenses to maintain and protect its business operations, thereby resulting

in loss to its going concern value to the detriment of the Debtor, its creditors, and the

estate.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 9 of 240

28. Consistent with the above requirements, courts repeatedly have recognized that
the use of cash collateral is appropriate where necessary to preserve a debtor’s ability to
reorganize and, thus, maximize the value of an estate for all interested parties. Chrysler Credit

Corp. v. George Ruggiere Chrysler-Plymouth, Inc. (In re George Ruggiere Chrysler-Plymouth,

Inc.), 727 F.2d 1017, 1019 (11th Cir. 1984) (approving use of cash collateral over objection of
secured parties after nothing that “without the availability of cash to meet daily operating
expenses such as rent, payroll, utilities, etc., the congressional policy favoring rehabilitation over
economic failure would be frustrated”); MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808
F.2d 1393, 1398-99 (10th Cir. 1987).

29. The entry of an order authorizing preliminary cash collateral and providing
adequate protection will minimize disruption of the Debtor’s business operations, permit the
Debtor to pay necessary expenses, and is in the best interests of the Debtor, its creditors, and the
estate,

Additional Compliance with Local Bankr. R. 4001-
30. Pursuant to Local Bankr. R. 4001-3(a)(5) and (g)(2), the proposed order does not

provide for a roll up or extension of post-petition financing.

31. Notice Requirements: Debtor proposes that the Debtor’s Motion for Preliminary
Use of Cash Collateral, the Preliminary Order and notice of the preliminary hearing be served by
the Debtor on the Debtor’s 20 largest unsecured creditors, Windsor Federal Savings and Loan
and their counsel, The Business Backer LLC, U.S. Small Business Administration, State of
Connecticut Economic and Community Development Office, The office of the United States
Trustee and all parties requesting notice in this case, by either overnight mail via Federal
Express, facsimile transmission or electronic mail and that notice provided as stated above be

deemed sufficient and adequate notice and that no further notice of the relief sought at the
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 10 of 240

preliminary hearing be necessary or required and notice be given at least 2 days prior to the

scheduled hearing on the preliminary motion to use cash collateral.

WHEREFORE, the Debtor requests that this Court enter an order, pursuant to
Bankruptcy Code § 363(c)(2) and Fed. R. Bankr. P. 4001(b)(1), granting the preliminary relief

sought herein for the use of cash collateral; and for such further and other relief as this Court

deems just and proper.

THE DEBTOR:
HERMELL PRODCUTS INC.

o.

By: Me pn 7
Anthony S7Novak, Esp.
Novak Law Office P.C.
280 Adams Street
Manchester, CT 06042
860-432-7710
Anthonysnovak@aol.com
Federal Bar #ct09074
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 11 of 240

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

Inre: Chapter 11

HERMELL PRODUCTS, INC. : Case No. 21-20284(jjt)
Debtor

 

HERMELL PRODUCTS, INC.

Movant
vi.

WINSOR FEDERAL SAVINGS AND LOAN

ASSOCIATION

THE BUSINESS BACKER, LLC,

UNITED STATES SMALL BUSINESS

ADMINISTRATION

STATE OF CONNECTICUT ECONOMIC AND

COMMUNITY DEVELOPMENT

Respondents ; March 25, 2021

 

STIPULATION AND ORDER (1) GRANTING MOTION FOR PRELIMINARY ORDER
AUTHORIZING DEBTOR TO USE CASH COLLATERAL AND GRANTING
ADEQUATE PROTECTION, (2) SCHEDULING HEARING ON FINAL USE OF CASH

COLLATERAL, AND (3) GRANTING RELATED RELIEF

Upon the Motion for Preliminary and Final Orders Authorizing Debtor to Use Cash
Collateral and Granting Adequate Protection, (2) Scheduling Hearing on Final Use of Cash
Collateral, and (3) Granting Related Relief (the “Motion”’) filed by Hermell Products, Inc. (the
“Debtor”), as debtor and debtor-in-possession, seeking, among other things, entry of this
preliminary order (the “Preliminary Order”) authorizing the Debtor to use cash collateral in

accordance with the budget annexed thereto as Exhibit A (the “Budget”) and granting adequate
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 12 of 240

protection; and

The Debtor having requested in the Motion that (a) pending the final hearing on the
Motion, a hearing be scheduled on an expedited basis (the “Preliminary Hearing”) to consider
entry of this preliminary order and (b) that a final hearing (the “Final Hearing”) be scheduled on
the Motion to consider entry of a final order (the “Final Order”) authorizing and approving, on a
final basis, the Debtor’s use of cash collateral; and

Notice of the Preliminary Hearing having been given to (a) the U.S. Trustee; (b) the
Claimants, as defined in the Motion, which includes counsel to Windsor Federal Savings and
Loan Association, The Business Backer, LLC, State of Connecticut Department of Economic
and Community Development and the United States Small Business Administration and its
counsel; (c) the twenty largest unsecured creditors of the Debtor (collectively with (a) and (b),
the “Notice Parties”); and it appearing that on the record made in this case (as defined below)
and after considering the Debtor’s immediate need for use of cash collateral, no other or further
notice need be given; and the Claimants having consented to the Debtor’s use of cash collateral
in accordance with this Preliminary Order;

IT IS HEREBY FOUND AND STIPULATED THAT:

A. Filing: On March 25, 2021, the Debtor filed a voluntary petition for relief
under Subchapter V of Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”). Pursuant to Bankruptcy Code § 1184, the Debtor continues to operate its business and

manage its properties, affairs, and assets as debtor-in-possession.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 13 of 240

B. Jurisdiction. The Court’s consideration of the Motion and this Final Order isa
core proceeding as defined in 28 U.S.C. § 157(b)(2)(A) and (M). The statutory predicates for the

relief sought herein are Bankruptcy Code §§ 361, 362 and 363 and Fed. R. Bankr. P. 4001(b).

CG. Committee/Examiner: No examiner or committee has been appointed in this case.

A Subchapter V trustee is expected to be appointed in this case.

 

D. The Debtor’s Stipulations. Without prejudice to the rights of any party other than

the Debtor, the Debtor admits, stipulates and agrees that:

1. Windsor Federal Savings and Loan Association holds valid pre-petition personal
property liens and first priority security interests in all of the Debtors assets (including without
limitation all of the Debtors personal property, fixtures and account receivables) by virtue of

certain security agreements and UCC-1 filings with the Secretary of State, State of Connecticut.

2 The State of Connecticut, Department of Economic and Community
Development may hold valid personal property lien and security interest in certain personal
property of the debtor by virtue of certain security agreements and UCC-1 filings with the

Secretary of State, State of Connecticut.

3. The United States of America, U.S. Small Business Administration may hold a
valid personal property lien and security interest in certain personal property of the debtor by
virtue of certain security agreements and UCC-1 filings with the Secretary of State, State of

Connecticut.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 14 of 240

4. The Motion, the proposed Preliminary Order and notice of the Preliminary
Hearing was served by the Debtor on: the Debtor’s twenty largest unsecured creditors; counsel
for Windsor Federal Savings and Loan Association, The Business Backer, LLC, and the United
States Small Business Administration and its counsel; the Office of the United States Trustee,
and all parties requesting notice in this case by overnight mail via Federal Express, facsimile
transmission, or electronic mail. The notice provided of the Motion and the Preliminary Hearing
is sufficient and adequate notice, and no further notice of the relief sought at the Preliminary
Hearing is necessary or required.

Record. Based on the record, pursuant to Bankruptcy Code §§ 105 and 363 and
Fed. R. Bankr. P. 4001(b), notice of the Preliminary Hearing was adequate as set forth herein and
on the record.

NOW THEREFORE, IT IS ORDERED, ADJUDGED AND DE ED THAT:

l. Authorization to Use Cash Collateral: Pursuant to Bankruptcy Code §
363(c)(2)(B), the Debtor is hereby authorized from the date of this Preliminary Order until the
earlier of April 15, 2021 or the occurrence of a Termination Event (as defined below) that
causes the cessation of such authority as set forth in Paragraph 17 (the “Preliminary Cash
Collateral Period’’) to use cash collateral as defined in Section 363(a) (of the Bankruptcy
Code, to pay actual, necessary ordinary course operating expenses as set forth in, and in
accordance with Exhibit A (the “Budget’’), appended hereto to avoid immediate and
irreparable harm to the estate. During each week (the “Budget Period’), the Debtor’s actual
cash receipt shall not be less than the budgeted cash receipts by more than ten (10%) percent
and the Debtor’s actual disbursements shall not be more than the budgeted disbursements by

more than 10 percent, each calculated on a cumulative basis (the “Permitted Variance”).
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 15 of 240

2; Hearing on Final Use of Cash Collateral: A hearing to consider the final use

of Cash Collateral shall be held on , 2021 at___:00 p.m. via Zoom.gov. Please email
Calendarconnect_hd@ctb.uscourts.gov to obtain log in information. The Debtor shall file
and serve its proposed Final Order and Budget on or before 5:00 PM on ‘
2021. Any objections to the Debtor’s continued use of cash collateral shall be filed and
served on or before 5:00 PM on , 2021.

a Status Quo of Prepetition Obligations Maintained; Adequate Protection: Except
as set forth above in the “Debtor’s Stipulations,” nothing contained herein shall in any way
affect or impair the status of the validity, perfection, amount and extent of the Claimants’
respective security interests in any of their respective collateral, or the Debtor’s right to object to

the validity, perfection, amount and extent of such security interests.

4. In exchange for the continued use of Cash Collateral by the Debtor, and as
adequate protection for the Claimants’ interests therein, and in addition to the provisions of
Bankruptcy Code § 552(b), the Claimants are hereby granted, in accordance with Bankruptcy
Code §§ 361(2), 363(c), and 363(e), senior security interests (the “Replacement Liens”’) in, and
liens upon, to attach to the same validity, extent, and priority that the Claimants possessed as to
said liens on the Petition Date, but only to the extent the amount of their respective secured
position erodes in value post-petition (the “Diminution in Value”), all personal property and real
estate now owned, or hereafter created or acquired or generated by the Debtor, whether existing
prior to the Petition Date or coming into being or in the possession of the Debtor thereafter

including, without limitation, all of the Debtor’s accounts, inventory, general intangibles,
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 16 of 240

trademarks, licenses, contract rights, insurance proceeds or refunds, tax refunds, chattel paper,
documents, instruments and securities, machinery, equipment, and all proceeds, products, rents
and profits of all of the foregoing, whether acquired through the use of Cash Collateral, or from
the extension of post-petition financing (“DIP Assets”).

2, As further adequate protection, and to the extent provided by Bankruptcy Code §§
503(b) and 507(b), the Claimants shall have allowed administrative expense claims senior to any
and all other administrative expense claims to the extent of post-petition Diminution in Value, if
any, except with respect to the Carve Outs (as defined below) (the “507(b) Claims”).

6. Notwithstanding anything else in this Preliminary Order to the contrary, nothing
herein shall grant the Claimants a Replacement Lien in claims and/or causes of action arising
under Chapter 5 of Title 11, 11 U.S.C. § 501, et seq.

de It is the purpose and intent of this Preliminary Order to allow the Debtor to use its

accounts and accounts receivable and other collateral that constitute Cash Collateral of the

Claimants on a revolving basis and to provide the Claimants with a lien upon post-petition assets
so that the Claimants’ interests therein will not be diminished during the pendency of these
Chapter 11 proceedings. The respective secured position of the Claimants that existed on the
Petition Date may not improve by virtue of the granting of the Replacement Liens as set forth

herein.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 17 of 240

8. All Replacement Liens, to the extent granted pursuant to this Preliminary Order,
shall be and hereby are (a) in addition to all security interests, liens and rights of setoff, rights of
recoupment existing in favor of the Claimants on the Petition Date; (b) deemed effective, valid
and perfected as of the Petition Date, without the necessity of the filing or lodging by any person
of any documents or other instruments otherwise required to be filed or lodged under applicable
non-bankruptcy law for the perfection of security interests, with such security interests and liens,
to the extent granted, validity and perfection being binding upon any successor entity or entities
or subsequently appointed trustee in any proceeding under any chapter of the Bankruptcy Code
and upon any and all other creditors of the Debtor who have extended or who may hereafter
extend credit to the Debtor, or assert a claim of any nature or in any manner whatsoever in this
case or any superseding bankruptcy case of the Debtor, whether or not notice of the filing of this
case has been filed in any state or county in which the Debtor’s assets may ever be located; and
(c) intended to be adequate protection for the Debtor’s use of Cash Collateral. The Claimants
shall not be required to file any UCC-1 Financing Statement in any jurisdiction or take any other
action (including possession of the Collateral and/or DIP Assets, or any portion thereof) in order
to further establish the security interests provided for hereunder. This Order shall be sufficient
and conclusive evidence of the granting of the Claimants’ security interests and liens upon the

DIP Assets.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 18 of 240

o. The Claimants may, in their discretion, file a certified copy of this Preliminary
Order in any filing or recording office in which the Debtor has any property or office. If the
Claimants, in their sole discretion, choose to file such financing statements or other documents or
otherwise confirm perfection of such security interests and liens, all such financing statements or
similar documents shall be deemed to have been filed or recorded as of the Petition Date. The
Debtor shall execute and deliver to the Claimants any agreement, financing statement,
instruments or other documents as the Claimants may reasonably request from time to time to
effectuate, evidence, confirm, validate or perfect the security interests and liens provided for
herein. Nothing in this Order shall in any way restrict the scope of the Claimants’ pre-petition
liens, security interests, rights of setoff or claims.

10. Other than as expressly set forth in the “Debtor’s Stipulations” above, nothing in
this Preliminary Order shall be deemed to be an adjudication or a declaration by the Court of
rights with respect to the existence, validity, enforceability, subordination or priority of, or any
causes of action relating to the liens or security interests granted by the Debtor or possessed by
the Claimants prior to the Petition Date.

lee Challenge to Validity of Prepetition Lien: Except as set forth in the “Debtor’s
Stipulations” above, and only with respective the Debtor’s rights, this Preliminary Order is
without prejudice to the ability of the Debtor and any other party-in-interest to investigate or
challenge the Claimants’ claims or the validity, extent and priority of their liens, and neither the
Debtor nor any other party-in-interest shall be deemed to have waived any other rights that they

may have in or against the Claimants or their interest in property, which rights are expressly
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 19 of 240

reserved. The deadline for any party to contest or challenge the validity or perfection of the
Claimants’ liens and replacement liens or security interest is the later of (a) 2021
or (b) 60 days afier appointment of a creditors’ committee, provided this Court enters an order
authorizing such appointment under §1181(b) of the Bankruptcy Code, should one be
appointed (the “Challenge Period”). Nothing contained in this Preliminary Order shall be
deemed to be a finding by this Court or an admission by the Claimants with respect to adequate
protection (as such term is defined by Bankruptcy Code § 361) of the interests of the Claimants.
Notwithstanding the passage of the Challenge Period, nothing herein shall constitute a
determination of the amount of any debt owed by any Claimant or a release of any affirmative
claims of the Debtor, except as set forth in the “Debtor’s Stipulations” above.

12. Except to the extent expressly provided herein, nothing contained in this
Preliminary Order shall prejudice, impair or otherwise adversely affect the rights of the
Claimants under the Bankruptcy Code or applicable non-bankruptcy law, including, without
limitation, the right, at any time, in their sole discretion, to demand adequate protection, to
request relief from the automatic stay, to move to convert this case to a case under Chapter 7 of
the Bankruptcy Code, to object to any plan of reorganization or disclosure statement, to request
the appointment of a trustee or examiner, or to seek the termination of, or object to the extension
of, the period during which the Debtor enjoys the exclusive right to propose and/or seek to obtain

confirmation of a plan of reorganization.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 20 of 240

13. Carve Outs: The liens of the Claimants and any Replacement Liens, and any
priority to which the Claimants may be entitled or become entitled under Bankruptcy Code §
507(b) shall be forever subject to (i) amounts payable pursuant to 28 U.S.C. § 1930(a)(6) and
any fees payable to the Clerk of the Court; (ii) liens for taxes owed to governmental entities,

including sales and withholding taxes to the extent such liens have priority over the liens and

Replacement Liens of the Claimants under applicable non-bankruptcy law; (iii) the allowed
administrative claims of attorneys and other professionals retained by the Debtor in this Chapter
11 case pursuant to Bankruptcy Code § 327 accrued during any cash collateral periods, in the
amount of $20,000.00 for proposed counsel Novak Law Office P.C. or other professionals
employed by the Debtor including the Chapter 11 Trustee for the Preliminary Cash Collateral
Period only; and (iv) amounts due and owing to the Debtor’s employees for post-petition wages,
accrued during all cash collateral periods not to exceed the priority amount of said claims
pursuant to § 507(a)(4) (collectively, items (i) through (iv) are referred to as the “Carve Outs”).
14. All notices required to or permitted to be given to the Debtor under this

Preliminary Order shall be addressed as follows, and shall be deemed received one day after
being sent by overnight mail and on the day it is sent if sent by email:
DEBTOR: HERMELL PRODUCTS INC.

Attn: Ronald Pollack

9 Britton Drive

Bloomfield, CT 06002
With a copy to: NOVAK LAW OFFICE P.C.

Attn: Anthony S. Novak, Esq.

280 Adams Street

Manchester, CT 06042
anthonysnovak@aol.com
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 21 of 240

15, The Debtor shall, on or before___, 2021, transmit copies of a notice of the
entry of this Preliminary Order, together with a copy of the proposed final order, to the Notice
Parties, and to any party which has filed prior to such date a request for notices with this Court.
The notice of entry of this Preliminary Order shall state the date of the final hearing, and that any
party in interest objecting to the entry of the final order shall file written objections with the

Clerk of the United Bankruptcy Court for the District of Connecticut no later than 4:00 p.m. on

____, 2021, and shall serve such objections so that the same are received on or before such date
by: (a) Novak Law Office P.C., 280 Adams Street, Manchester, CT 06042, Attn: Anthony S.
Novak, Esq., counsel for the Debtor; (b) the Office of the United States Trustee, Giaimo Federal
Building, 150 Court Street, New Haven, CT 06510.

16. Termination Events. The Debtor’s authority to use Cash Collateral shall
terminate (a) upon written notice of any of the Termination Events described in subsections (i)-
(iii) and (viii)-(ix), and the failure of the Debtor within three business days of receipt of such
notice to either cure such Termination Event or request a hearing on an emergency basis to
contest the existence of such Termination Event, or (b) automatically without further notice or
court proceedings upon the occurrence of any of the Termination Events described in subsections

17. - (vii). The “Termination Events” are as follows: (i) the Debtor’s failure to comply
with the material terms of this Preliminary Order; (ii) the Debtor shall or shall seek to create,
incur, or suffer to exist any post-petition liens or security interests that are parri passu or senior
to the Replacement Liens (iii) the Debtor shall or shall seek to create, incur, or suffer any claim
that is parri passu or senior to the Bankruptcy Code § 507(b) Claims (other than the Carve Outs);
(iv) the Debtor’s failure to adhere to the Budget during a Budget Period, except with respect to a

Permitted Variance within such Budget Period.
Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17:29:31 Page 22 of 240

18. Reporting Obligations. The Debtor shall provide to the court by each Wednesday
following the close of a Budget week, a report of its actual receipts and disbursements for the
prior week with a comparison to the Budget, along with a statement of cash on hand and
receivables at the beginning and end of such week. The Debtor shall provide such other
additional documents and information that the court may require in connection with analyzing

the Budget, compliance with the Budget, and any proposed Budget for future periods.
Page 23 of 240

29:31

Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17

xtweeo

‘xesou'o

usszo'0

arte

uvese0

avon

ceteero
nR62s0
‘uszovo

xsesco
erero

uecto'o
usoser
‘ust6co

 

ateany adeiany Aneem 60'RET'SE

 

arerany aesany Med 295006
MoLzet 490

steamy AUMON L6C'GRT SOL >evassuy saves

at00
‘xoro
‘uveo
unt
‘mero
‘uso
‘x00'0
‘00'0
‘oro

meet

uss

000
4000
000

mere
mente
mero
weer
usey
ato

“avo

oer
usett

ust
‘x000

useoe

oeste
eereez
socon'r
r9tes't

sressiec
ovseror

ecove'ee

 

owtse'et
ssvte'st
r69C6t

000
000

rassz9
co
os's6e,

aerce'ts
eoceror

evors'ere,
ovo

oo
area's.
ovo
ostes'ert

000

00

ceste'ezs
Gora t09'r

vevae'e
ovo
er0z9'6or
6o'Pt9'90r
sesarrtt
ssvecor

ae eto'ete
aeetr'ecz
00

oo 006's

00

peterteot
ovo
POTER'Z~0'T
ovo

ceeererse
ro se6'9ee'z
wapng tz02

ior
ee

wert

mest
“000
zoo
ure

‘uevo

‘ors

‘x00'0
meee

utes

400'0

000
“400'0

eee

eto
“000

weet

996
sever
sree
26089

aocer'e
wet
wer

°
acre
oo
oo“se't

 

eceset

ocesot
Ss6or't
yew

wo

eeooe's

soves'ter

roser’s
ise
6

 

e6o9s've
8609602
000
0'009'5
oo

po eoe'9e

vo coe'98

0

ceeew'sat

 

c6 eme'6ut

wapng tz0z
saque3e9,
es

$

‘xt00
‘oro
use0
arco
et

to
‘toro
400'0
‘ero

aco

Mert

soo

ooo

xswo

uae o

eso

‘00'0

uso

mero

400'0
x00'0

more
‘ooo
uzoo
‘ert
usvo
uss6

400'0
mere

mars

400'0
"4000
400'0

4000

accor

uxt or
4000

user

seteet

cons
09986
ooo
rwsest
ewer
o'eez

ooo
000

woes’
000
ovte

rs er6'e
66 T6e

eo 06'9t

oo

ovses'os

sewey’9et

 

eeo9s'e
36 096'02

vozt'zs
oo
wortets
00

 

0

0

o6ozt'e
secte‘on

saapng tz02
saquianon
oz

toro
‘yore
utvo
arco
wut

xseo
too
400'0
46r0

xs60

mart

urr0

‘000

tro

aco

eso

x00'0

‘x60

x90
‘ero

‘ooo

‘000

ure

zoo

99

eso

meet

x00'0
my

wor

x00'0
‘000
‘4000

 

ecw

career
‘4000

weet

ove
cent
or69e
6089

oreat'e

o0'sP9
aver

eresee

srrso't
meee
0
ovo

oe ese's
cere

ovree'r
66°6%6

wort

ooo

Groote

ereeoet

srtoc‘oe
grtor'gg
ovo
00006"
ov

vy cee'og
oo
vo ceo
ovo

 

0
690"
wenc'oat

watpng tz07,
1990120
&

utoo
‘oro
xeeo
‘ureo

‘xert
xso

400'0
‘x6r0

oreo

mart

utwo

‘ooo

utro

asco

xes0

x00'0

‘ero

‘x90
‘aero

acon

aco:
‘4000

weet

oreset

ovo

woor'es
sores'ter

oo'ete
oo
toser’s
is vev'e
weraee
sozss

ewoas'ee
60960
wo
09'009'¢
000

vo eee'ys
ovo

 

Sy ec9

 

mee et

satpng 102
paquuares,
R

mart

“seo

veto
4000

eset

zror
ss't0z
zwese
0199

oro08'e

 

owsor'e

 

 

00

orsrers,
seoe'tet
cvare

ooo
roors's

grtoc‘ot
gr toz'9
oo
0'006'r
00

 

a6 tu pet
row
00

000

66 zce'e
escne'aet

wadpng tz02
nang

z

‘xtoo
‘oro
‘x60
xureo

weet
usco

‘x00
‘usco

xs6'0

mart

useor

ure:
4000

set

 

996
seer
wszee
6089

seost's
oo'sr9

eceset

sorte
eves
000

srvsot

ssov't
veo

ovo
ov
wre’
67e

eevee
66't62

zap06'9t

zooe'rs
sorestet
eoere

00
roser’s

 

sozse

6 095've
e6-096'02
oo
oo'009'¢
0

26 erc'6at

wap

 

ot

mart

meeo

Meco

«ooo

akeor

carro:
4000

wget

owsone

co960'9s,

seoza'aer

zoe
oo
ro07s'6

e6o9s're
e6 0960
ovo
000096
000

St ER6'06
00
ST ER6'O6
00

 

65'eHe's6t

aapng tz0r

‘ut0o
‘xoro
ureo
urst

mero
‘xtoo
x00
xeco

useco

mart

400'0

asco

ure
x00'0

user

eetrez

rwssest
wwere't
so'eez

ooo

arsor'er
serses'eet

sense
oo
ro002's
veroe's
cee
wus

gr toc‘oe
srtor's
oo
00 005"
00

vorte'ee
000

rortets
oo

 

seapng tz02
few
oz

too
‘uor'o
‘usto
urco
uert
ust o
c*eoo
00'0
460

xteo

mert

000

 

accor

arto
4000

user

 

sresez

weer
6
eevee
6616.

zo v06'9t

ze 008 rs

sors'tet

eb o9s'ee
8609602
00
00009"
00

po ure'o6
oo
paceeye

ecene sat

 

sarong tz02
way
R

utoo
‘oro
usco
reo

oot
arto

400'0
‘x6r0

evo

mart

econ
e969
mero
tee
uae
vatso

uav0

corr
‘4oror

aut

4000

uscor

arco
“000

weet

sor
verre
orz08
90'T69

zesr'e
o'r

suse

oo

setrery
pyoz'tet

os ere
ovo
to'soo'or

e6o9s'ee
6 096'02
0
00'009'¢
oo

sours
oo

Swetr'se
ooo

 

Or 6tR' gor

varpng 1202
wae
ag

ujmvanpy pur tune

uo
oewey-ounpewy maios Aenoy
43 dinb3 99440 Bree
eure

 

$904 7 wawdoraned 103

#904 pue syveynsu0 jei01
say 01 peg suorsnusw0
urynsuos voreuy - ewourz
vorewy-s004 2urynsu03

 

sey iueyouay pur queg 101
sony queg 1ueyai9W

904 9 sadveyD yueD

veay weyavew pur queG

semusary ayqowoiny rio,
90
sesuadyy ayqowosny

soy pu

 

say pus sane, i10sheg

seen youdeg 101
so0y roping oodoysiny
soueyes 660% Mevoduuay
namie 039

soueyes Punayveny y sates
sademy aanenimuruipy
sarepniiosdeg

 

yong 8801

Pres sp005 Jo 140 #20,

r904 sworn
soae day

 

 

ors

 

o0rs

00

 

ote
 

Page 24 of 240

29:31

Case 21-20284 Doc4 Filed 03/25/21 Entered 03/25/21 17

‘xoorr'o
‘utzo0'0

ueeso0

uservo

ustteo

wore

‘uorzo'o

*40000'0

‘40000'0

*40000'0
*40000'0

“uscor’o
‘uszr0'0

 

49tezo

‘00000

uowre'o

 

 

oserrty
eetrzon
v0
treevor
reve
ovo

00 007'9t
oreo

oo
ooo

ovo
Grrr
grocer
eesst

tosor't
coss're
cotter

tevse'z
ertev'ez

oro

oo'sze'sz
00
.00'000'9
oo'sza'et
sorst’s

a9 oee'e

ayoxe'e

usest

‘x00'0

“oot
‘uso
vetwo
4s0°0
“00'0
000

ooo

wore
too

900

wat

urro
wort

roese9

ot eoatey

ovo

oreset
scone
ooo
00'005"r
wees
oo
oo

woos
Ps 60
0
.00'000'r
ooo

cwoor'e
0
(00'005
zwowt

ooze
ware
scare

weet

ware

avr
usto

uso
‘xs00
4000
400'0

400'0
xero
oro
too

‘wort
utwo
460'0
0st

zoo

400'0

°400°0

taste
accot'ty
000
sotea't
ewese

00'005"r
sree

oo

ovo
ooze
twat
itr

srtor

r96r'y
score
Grrot
setosz

eres

ts0es
sese
oo
00°000'r
00

evosr't
ovo

0 005
crov9't

 

ewese'e
teeee'ts
0
oreser
seoee
oo
0'005"t
vee
oo

oo

poco

seo

zeeey

ooo
crpey

use

morse

400
sto

tro
soo

‘x00

‘x00
azo
wore
«too
900
vist
veo

600
‘x6ort

x00

wre

os 6c5'9"

00

orvss't
ac our
oo
00'005"t
ves
0
ono

ovo
tezor
a9 p60
over
060
reeset
2866s

evest
aroxo't

coer

 

wsase

eevec'ts

oo

srscet
sve
ovo
0.005"
osts.
ooo
ovo

00
oetee
Secor
tweet

aeotr

erases

srost
cose’

savor

 

ate

utvst

‘00'0

400
xsro

utvo
soo

‘ooo

‘ooo
azo
‘wore
utoro

us00
ure
‘oro
xw0'0
wrt

zoo

arsco'e

vreeciey

ovo

ovese't
score
oo
00'005"r
rea
00
oo

ooo
ror
sonst
orer

0'6or

ov 9r0'e
15995
rv est
ewsert

coe

twos
oo

00 005
zeow9't

roe
we
se ocr

 

xtwo
usto

uzvo
soo

‘4000

‘000

utro

«too

 

iseever

esere'sy

ovo

svsest
socwz
00
00'002"r
ost
oo
ooo

coo
zor
sesor
zeer

acer

testy

useo

6900'9
vres0s
oo
sores
ewest
00
ovro0z"t
ere

ooo

ervae't

 

 

vorrss'c
990c'9
oo

ores
seoee
wo
op'00r't
reas
00
ovo

oo
rrtor
over
a0 60r
osree'e
eo eo0t

9 608
tortet

co'6e

 

rweer'et
peeco'er
oo

reees't
ss96z
ovo
o0'00r't
99°56
0
00

oo
ov ore
wee
spot

evort

6-940"
sevor'z

 

 

 

auro2u AveuIpi0 en

‘psuodey jo

mtuede3 snooumauin

fstuady yeanu) eso.

 

seruece Buveay,
809 Jamas pur sade AND
rude ui3013

sora,

 

sunoyun

    

a7
eye
syroyy pur jane

409 uoriemunuiwo> wy avoydayes

sueday 9 uowvons Avsnoas,
souadns a sues,
way

soeunae3 paveyey 3

 

 

one
0266
ores

seve

 

 
